Detailed Action
1.	This Office Action is in response to the Applicant’s communication filed on 08/25/2020. In virtue of this communication, claims 1-17 and 19 are currently pending in this Office Action.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.	Applicant’s claim for the benefit of a prior-filed application 62/635238 and 371 of PCT/SE2018/051193 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Specification
4.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

5.	The abstract of the disclosure is objected to because it shall be on a separate sheet.  Correction is required.  See MPEP § 608.01(b).
Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1-4, 6-8, 13, 14, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al.  Pub. No.: US 2018/0062801 A1 in view of Kazmi et al. Pub. No.: US 2016/0345316 A1 and Zhou et al. Patent No. US 9,907,059 

Claim 1
Zhang discloses a coordinated services method (fig. 1-8), the method comprising:
	obtaining a reference signal measurements (602 in fig. 6, 702 in fig. 7 and 802 in fig. 8); and
determining, based on RS measurement, whether to: initiate a coordinated service for a user equipment (UE) or modify a coordinated service currently being provided to the UE (604 in fig. 6, 704 in fig. 7 and 804 in fig. 8; identifying a coordinated multi-point (COMP) cluster is a coordinated service for UE).
Although Zhang does not disclose “obtaining a timing requirement value (MRTDR) representing a maximum received timing difference requirement; obtaining a first timing alignment error value (TAE-1) indicating a timing alignment error between a first transmission and reception point (TRP) and a second TRP; and determining, based on at least the TAE-1 and the MRTDR”, the claim limitations are considered obvious by the following rationales.
Firstly, the obviousness of the claim limitations “obtaining a timing requirement value (MRTDR) representing a maximum received timing difference requirement and determining MRTDR” could be found in Kazmi. In particular, Kazmi teaches receiving a time requirement value (par. 0082) for maximum receive timing difference MRTD (fig. 2, 812 in fig. 8A and par. 0104), and determining MRTDR (par. 0107 and step 814 in fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify wireless communications in coordinated multi-point operation of Zhang by providing time advance for dual connectivity as taught in Kazmi. Such a modification would have adjusted a maximum timing advance for a wireless device to operate in dual connectivity so that the time constraint would be sufficient without increasing the complexity or processing power of the wireless device as suggested in par. 0037-0038 & 0053 of Kazmi. 
	Secondly, to consider the obviousness of the claim limitations “obtaining a first timing alignment error value (TAE-1) indicating a timing alignment error between a first transmission and reception point (TRP) and a second TRP, and determining TAE-1”, recall that Kazmi explains that a wireless device is capable of uplink transmission with maximum received time difference at the wireless up to 30.62us and MTAG time difference up to 32.47 us (par. 0101). It means that as Kazmi depicted in fig. 5-7, receiving time difference is from both MeNB and SeNB as to a first TRP and a second TRP. Furthermore, Kazmi explains that a network node would be informed of timing advance value TA when the received TA exceeds max TA (fig. 8B). As claim does not specifically define what a timing alignment error is with respect to two TRP, for instance, timing alignment from receiving from a controller or a user equipment UE or transmitting and receiving between each other. In particular, Zhou teaches obtaining a first arrival time within an alignment-time range at a first base station (702 in fig. 7), obtaining a second arrival time beyond the alignment-time range at a second base station (704 in fig. 4) and calculating a delay time, i.e., as to time-alignment error value (706 in fig. &).
	For the above reasons, claim limitations are considered obvious since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See MPEP 2143, KSR Exemplary Rationale F.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify wireless communications in coordinated multi-point operation of Zhang in view of Kazmi by providing Coordinated Multipoint CoMP service as taught in Zhou to obtain the claimed invention as specified in the claim. Such a modification would have provided a user equipment UE a CoMP service to simultaneously transmit uplink data unit and to compare if the arrival time is beyond the alignment-time range so that excessive delay could be compensated in uplink CoMP transmission as suggested in abstract of Zhou. 

Claim 2
Zhang, in view of Kazmi, and Zhou, discloses the method of claim 1, wherein obtaining MRTDR comprises: 
determining a coordinated services type (Zhang, identifying cluster in par. 0109, for instance, a service from network entity 14 or 20 depicted in fig. 1; Kazmi, 932 in fig. 9B for initiating a random access service) ; and 
based on the determined coordinated services type, selecting an MRTDR that is associated with the determined coordinated services type (Zhang, 612 in fig. 6 and 712 in fig. 7;  Kazmi, fig. 8B & 9B and available processing time for uplink to SeNB and MeNB; and see MCG and SCG for TA value in Table 1-2 in par. 0109-0110; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationale G).

Claim 3
Zhang, in view of Kazmi, and Zhou, discloses the method of claim 1, wherein obtaining MRTDR comprises receiving a message transmitted by the UE (Zhang, 602 in fig. 6 and 702 in fig. 7 in view of TA & MTRD in fig. 2 & 8B of Kazmi), wherein the message comprises information indicating the MRTDR and information indicating that the MRTDR is applicable for the coordinated service (Kazmi, 830 in fig. 8B for transmitting an indication to the network node that received TA exceeds max TA, i.e., MRTDR; herein consider that indication as an applicable otherwise UE would initiate a random access procedure as depicted in 932 in fig. 9B of Kazmi; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationale F).

Claim 4
Zhang, in view of Kazmi, and Zhou, discloses the method of claim 1, wherein the method comprises determining, based on at least the TAE-1 and the MRTDR (TA or MRTDR in fig. 8B & 9B of Kazmi, and fig. 7 of Zhou for TAE-1), whether to initiate a coordinated service for the UE (Zhang, 604 in fig. 6), and the determining comprises determining whether TAE-1 is less than MRTDR (Kazmi, TA, i.e., as to TAE-1, in fig. 8B & 9B to be compared to TA max, i.e., MRTDR; see Kazmi’s fig. 8B & 9B in view of fig. 7 of Zhou; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationale F).

Claim 6
Zhang, in view of Kazmi, and Zhou, discloses the method of claim 4, further comprising: as a result of determining that TAE-1 is not less than MRTDR, determining not to initiate the coordinated service for the UE (Kazmi, fig. 9B, when TA exceeds max TA, initiating a random access service; and thus, the combined prior art renders the claim obvious).

Claim 7
Zhang, in view of Kazmi, and Zhou, discloses the method of claim 1, wherein the first determining step comprises: 
determining, based on at least the TAE-1 and the MRTDR (fig. 8B & 9B of Kazmi and fig. 7 of Zhou), a propagation time difference margin ( ΔTpropM) (Kazmi, par. 0097 for MeNB and par. 0100 for SeNB; Zhou, arrival time is if within an alignment-time range in 702 & 704 of fig. 7); and 
determining whether ΔTpropM is greater than a threshold (Zhou, 704 in fig. 7, see par. 0097 & 0100 of Kazmi for processing time for MeNB and SeNB; therefore, the combined prior art renders the claim obvious).

Claim 8
Zhang, in view of Kazmi, and Zhou, discloses the method of claim 7, wherein the first determining step further comprises determining whether the UE is located within a valid timing area (Zhou, 706 in fig. 7 and thus, the combined prior art reads on the claim).

Claim 13
Zhang, in view of Kazmi, and Zhou, discloses the method of claim 1, further comprising determining a potential network improvement based on a processing for statistics for MRTD budgets and service attempts (fig. 6-8 of Zhang, fig. 8-9 of Kazmi, and fig. 7 of Zhou are determining a better performance in network and having maximum TA as MRTD in fig. 8B of Kazmi and service attempt in random procedure when determined TA exceeds maximum TA in fig. 9B of Zhou are processing for network budgets and statistics; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationale F).

Claim 14
Zhang, in view of Kazmi, and Zhou, discloses the method of claim 1, further comprising determining a propagation time difference (ΔTpropM) (Kazmi, par. 0097 for MeNB and par. 0100 for SeNB, and fig. 5-7; Zhou, arrival time is if within an alignment-time range in 702 & 704 of fig. 7), wherein the method comprises
determining, based on at least the TAE-1, ΔTpropM, and the MRTDR, whether to: initiate a coordinated service for the UE or modify a coordinated service currently being provided to the UE (Kazmi, fig. 9B, when TA exceeds max TA, initiating a random access service; fig. 7 of Zhou for modifying to start time with delay time; and thus, the combined prior art renders the claim obvious).

Claim 17
Zhang, in view of Kazmi, and Zhou, discloses the method of claim 13, wherein determining ΔTprop comprises: 
obtaining a first timing advance (TA) value (TABS-A) and a second timing advance (TA) value (TABS-) and calculating ATprop = (TABS-A - TABS-B)/2, or 
determining ΔTprop based on pathloss estimates (par. 0097 & 0100 of Kazmi and fig. 7 of Zhou would have rendered the claim obvious because arrival time in fig. 7 of Zhou includes pathloss estimation; and thus, it meets the claim condition).
Claim 19
	Claim 19 is an apparatus claim corresponding to method claim 1. All of the limitations in claim 19 are found reciting the structures for the same scopes of the respective limitations of claim 1. Accordingly, claim 19 is considered obvious by the same rationales applied in the rejection of claim 1 set forth above. Additionally, Zhang discloses a network node   for optimizing coordinated services (network entity 14 & 20 in CoMP cluster in fig. 1), the network node comprising: a data storage system (memory 130 in fig. 1); and processing circuitry  coupled to the data storage system (processor 103 coupled to memory 130 via 110 in fig. 1).

Allowable Subject Matter
9.	Claims 5,9-12, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571)270-3190.  The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643